DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 15-27 are pending and presented for examination.

Response to Arguments
Applicant’s remarks dated 17 November 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The objection to claim 20 is WITHDRAWN as the errant I was removed.
The rejection of claims 15, 16 and 18-21 under 35 U.S.C. 102(a)(1)/103 over Xiao is WITHDRAWN over the instant traversal.
The traversal is that the usage of non-cationic aluminum salts (i.e., aluminates) results in homogenous distribution and that usage of the aluminum nitrate results in non-=homogenous incorporation of the Al ions into the crystal lattice and also impacts the tap density (Remarks at 5) which is persuasive. 
The specific traversal against claim 16 is that “Xiao does NOT disclose doping with both Co and Al simultaneously.” (Remarks at 5). This is not persuasive as claim 16 does not require “simultaneous” doping, merely that there be doping with both Co and Al which is taught (See Xiao at 9:53-57).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of CN103288145 to Wang et al. (cited and provided by applicants in the 5 November 2021 IDS).
Regarding claims 15 and 22, Xiao discloses a beta-nickel (II) hydroxide (Xiao at 9:21 & 13:48) that is doped with Al ions (14:21-35), wherein the secondary particles are composed of spherically agglomerated primary crystallites having a primary crystallite size of 10 nm or less (~5 nm average, 13:44-47) and the secondary particles have a size of 1-20 microns (13:40, most preferably “about 20 microns” which abuts upon the instantly claimed range).
However, Xiao does not expressly state that the Al is doped homogenously.
Wang in a method of making nickel hydroxide discloses usage of sodium aluminate (Wang at [0013] & [0018]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the Al dopant of Xiao for that of the sodium aluminate of Wang. The teaching or suggested motivation in doing so being a higher tap density due to uniform doping (Wang at [0013]) for a positive electrode material.
As to claim 16, cobalt can also be added (Xiao at 13:60-62).
With respect to claims 18 and 19, spheres of obth particles are disclosed and as such meets the form factor of ~1 (Xiao at “Fig. 4, 5A, and 5B”).
Regarding claim 20, 5 at% is preferred to maintain beta form (Xiao at 14:27).
See Office Action dated 23 August 2021 at 4 which is hereby incorporated by reference).
	As to claim 17, Xiao discloses 2-10 nm particles with a 5 nm average (supra) which also overlaps upon the instantly claimed range.

Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of JP2016088776 to Ryoshi et al. (hereinafter, “Ryoshi at __”; pagination made to US PG Pub No. 20170309911 which is the English equivalent) with Wang as an evidentiary reference to sodium aluminate doping uniformly in the nickel crystal structure.
Regarding claims 15, 16 and 22, Xiao discloses a beta-nickel (II) hydroxide (Xiao at 9:21 & 13:48) that is doped with Al ions (14:21-35), wherein the secondary particles are composed of spherically agglomerated primary crystallites having a primary crystallite size of 10 nm or less (~5 nm average, 13:44-47) and the secondary particles have a size of 1-20 microns (13:40, most preferably “about 20 microns” which abuts upon the instantly claimed range).
However, Xiao does not expressly state that the Al is doped homogenously.
Ryoshi in a method of making nickel hydroxide doped with aluminum and cobalt (Ryoshi at “Abstract”) discloses addition of sodium aluminate (Ryoshi at [0125]) which as per Wang dopes homogenously (supra), Ryoshi adds it for controlled co-precipitation which is also important (Ryoshi at [0017]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Xiao in view of the sodium 
With respect to claims 18 and 19, spheres of oth particles are disclosed and as such meets the form factor of ~1 (Xiao at “Fig. 4, 5A, and 5B”).
Regarding claim 20, 5 at% is preferred to maintain beta form (Xiao at 14:27).
As to claim 21, while the tap density is not expressly stated, the bulk density is 1.8g/cc (Xiao at 3:8), and given that the homogeneity of Al doping of Ryoshi, one of ordinary skill in the art would expect a tap density of at least 1.8g/cc absent evidence to the contrary, though the Office cannot test for this (See Office Action dated 23 August 2021 at 4 which is hereby incorporated by reference).
	As to claim 17, Xiao discloses 2-10 nm particles with a 5 nm average (supra) which also overlaps upon the instantly claimed range.

Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 27 is allowed.
As to claim 23 and those dependent or including thereon/of, none of the cited prior art either alone or in combination in a method of making beta nickel hydroxide discloses mixing sodium sulfate, sodium hydroxide and ammonia in water before adding an aluminate and a nickel compound. Wang is the closest piece of prior art and it discloses mixing sodium hydroxide and ammonia not sodium sulfate. Ryoshi is also close and while it discloses adding nickel/cobalt sulfate to sodium hydroxide/ammonia water, it also does not expressly state that sodium sulfate is in the solution of sodium hydroxide/ammonia water. 


Conclusion
Claims 15-22 are rejected. Claims 23-26 are objected to. Claim 27 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759